Tlie opinion of the Court was delivered by
Watkins, J.
This is a mandamus proceeding', commenced in the district court by one hundred and twenty taxpayers, of the parish of Plaquemines, to compel tlie tax assessor to correct and amend the assessment rolls in conformity to an ordinance of the police jury; and to compel the tax collector to collect the taxes — State and parish— with the tax rolls thus amended.
The preliminary order was granted on the. 6th of December, 1886.
On the 13th of July previous, tlie police jury convened, as a board of reviewers, and the tax assessor presented to them.the assessment lists he had prepared, and those, also, of the taxpayers contesting their assessments; but uo formal action was taken thereon, at that time.
After a partial reading of the assessment lists, it appears that a conference was held by the police jury witli several planters of the parish, the immediate result of which was tlie adoption of the following ordinance, viz:
“ Resolved, That the said assessor be directed to reduce the assessment of 1886, on the real estate of the first, second, third, fourth, sixth, seventh and eighth wards ten per cent from the assessment of 1885, and of the fifth and tenth wards thirty per cent, and the ninth ward twenty per cent.”
I.
The respondents insist that there is a misjoinder of parties; that their petition shows that relators are the owners of separate and distinct pieces of property, and have, therefore, no privity or mutuality of interest, and not. entitled to join in one suit. Relators’ contention *534is that the police jury acted iu their capacity of a board of equalisation, in adopting their said ordinance, and sought thereby to equalize the assessments of property, in the different wards of the parish, by directing the assessor to reduce the percentage of valuation, according to the ratio of the depreciation of the property in value. That they did not act in the capacity of a board of reviewers, to hear and determine contested assessments, upon the application of individual taxpayers; to arbitrate individual assessments between the citizen and the assessor; nor to correct illegal and wrongful listings and valuations of assessed properties.
That in enacting said ordinance the police jury acted only from motives of public policy, and notin the interest of individual taxpayers, hence all the tax-paying inhabitants of the parish have a common interest in its enforcement, and any number of them may be joined in one suit for that purpose, seeking same relief, against same injury, and upon the seme grounds.
That, for the attainment of the object aimed at, a multiplicity of suits is wholly unnecessary.
It has been frequently held — and we think correctly — that taxpaying inhabitants, whose interests aggregate an appealable sum, may unite for the purpose of resisting a municipal ordinance, and upon like principles they may unite for the purpose of enforcing an ordinance of the police jury. 27 Ann. 319; 33 Ann. 567, 81 ; 101 U. S. 699; Dillon’s Municip. Corporation, Sec. 731.
II.
Reliance is placed on the provisions of Section 24_of Act 96 of 1882, as supporting relator’s theory.
The preceding section declares that the police juries of the several parishes are “constituted boards of revieivers for their respective parishes.” Sec. 23.
The provisions of Sec. 24 are: “ That the said board of reviewers shall meet on the first Mbnday in July of each and every year, * * * and the several assessors * * * shall lay before the said board all of the lists of property, with the estimated cash valuation extended, as listed and valued by the said assessors, e * * together with the lists and valuations made under oath as aforesaid, of those property owners who believe the assessor’s valuation to be in excess of, and beyond the actual cash vahi.e of, the personal or- real property thereon enumerated; and tho said board shall proceed at once to arbitrate upon said lists of property and cash valuation; and their decision shall be final, unless set aside m accordance with Article 203 of the Constitution.
*535“ Tile said board of reviewers shall then proceed to examine all the aforesaid lists of real and personal property submitted to them by said assessors; and should they find any property to have been illegally or ■wrongfully assessed in the listing or valuation thereof, it shall be their duty to correct the same; and they shall also equalise the assessments of all properties of like character and relative value within their respective parishes, in accordance with Article 203 of the Constitution.”
This hoard is styled in the act creating it, a board of reviewers, and not a board of equalisation.
It is clothed with power to arbitrate, upon the lists of property, with the cash value thereof extended by the assessor, and those presented by the taxpayers who believe the assessor’s valuation excessive — and their decision is final, “unless set aside in accordance with Article203 of the Constitution.”
It is also clothed with the further power to examine all assessments that are submitted to them by the assessors, and to correct all illegal and wrongful assessments, and to equalise the assessments of all properties of like character and relative value.
For either purpose, this hoard has the power of summoning witnesses and the right to interrogate them, in order to possess themselves of the necessary information with regard to the character and value of all the properties that have been listed, and included in tlie assessments that have been submitted to them.
Upon the evidence, they are specially empowered to pass, and to decide and to determine the correctness of the listing and the valuation.
The statute, in terms, declares that, in respect to the determination of this board on questions pertaining to the correction of the lists and the equalization of assessments — as set out in the second paragraph of the quoted section — “after having passed upon and determined the correctness of any list, and the valuation thereof, the same shall be final, unless set aside or changed in the manner prescribed by law.”
From these consecutive and continuous provisions of tlic statute relied upon by the relators, we can easily discover the manifest intention of the Legislature to create a board or tribunal possessed of quasi judicial powers. Railroad Company vs. Sheriff, 38 Ann. 760.
This board — though to a limited extent possessing powers of a hoard of equalization — must only act upon assessments; such assessments as are submitted to them for examination by the assessor.
The. equalization contemplated is that to he made of the assessments of “ all properties of like character and of relative value” in the parish.
In order for this hoard to determine the “like character” of the prop*536erty assessed, tlie lists must be examined by them, and the properties thereon described be classified.
In order that the board should accurately determine the “relative value ” of the properties assessed, the estimations of value made by the assessor, and those made by the taxpayers, must be taken, and the testimony of witnesses administered by them.
These facts once ascertained, the duty devolves upon the board to complete the equalization of all the properties that have been assesssd.
This may be done by placing upon one schedule arable lands that are above overflow. In another, those of an inferior grade and subject to overflow. In another, swamp lands. In another, timbered lands. In another, urban property — of different grades.
When the real estate has been carefully graded and classified, an approximate valuation may then be made for each. All properties assessed may be arranged in one or the other schedule, as the board shall determine, after having heard the evidence.
In this or similar manner the value of all properties assessed may be equalized, so that each may bear its just proportion of taxes. Tf some such an equalization were made no assessment wonld exceed “ its actual cash value,” which is the constitutional basis of all taxation. Const. Art. 203.
III.
( Evidently the one provided by the act under discussion is not the ) system of equalization contemplated by Article 203 of the Constitu- ' lion.
/ It declares: “ In order to arrive at this equality and uniformity, the l General Assembly shall, at its first session, after the adoption of this \ Constitution, provide a system of equality and uniformity in assess(ments, based upon the relative value of property in the different por - tions of the State,”
J The framers of that instrument obviously intended the creation of a \ State Board of Equalization, though it appears that no such act was C passed by the Legisiature, as contemplated.
The provisions of that article (203) were clearly not intended to be self-enforcing. Instead, we have the statute we are considering. But the powers conferred can only be exercised in the precise manner therein indicated.
The police jury, in passing and promulgating the ordinance sought to be enforced, clearly exceeded their powers, as a board of reviewers. They failed to exercise their quasi judicial powers, in the manner indicated, or in any similar manner.
*537The ordinance shows, upon its face, that they did not make a com-N, píete examination of the lists of property assessed, and which had been placed before them by the assessor. They did not, therefore, pre- / tend to equalize those assessments. They did not take the proper mode of ascertaining the relative value, or like character of the properties assessed. They did not predicate the ordinance upon “ the actual cash value ” of the property assessed, but upon the alleged necessities of the parish, for the then current fiscal year.
On this feature of the case we will quote from the evidence of Mr. James Wilkinson, who is district attorney. lie says: “The police jury met, and the tax assessor laid his lists on the desk before the police jury, and began reading out the list of property of the parish ; and also read out the cases in which oppositions liad been filed.
“ I don’t remember the persons who opposed at that time.
“ No action was taken, at that time, on any reduction whatever. It was the purpose of the police jury to read the entire list, and take action afterward on the oppositions.
After reading through the list, as far as the fourth ward or fifth ward, several of the large sugar planters, including Messrs. Dymond and Warmoth, and the police jury, had a conference. * * The sheriff was called, and « statement of what the pan'ish could be run for, during the year 188(1, was approximated by them, and an agreement reached as to what it would be best to reduce the total assessment of the parish roll.
“ They then proceeded to pass an ordinance reducing the assessment, by wards. Thinking — as was stated in the police jury — my opinion was asked as to this reduction, a statement was made, by the members of the police jury, that it would take them too long to make the reduction, separately, and therefore they passed the ordinance, instructing the assessor to make these reductions, as stated in the minutes of the police jury.”
This course of proceeding was in direct violation of the statute.
The Constitution provides that “ the valuation put upon property for the purposes of State taxation shall be taken as the proper valuation for the purposes of local taxation, in every subdivision of the State.” Art. 208.
'The police jury reversed the order of things, and attempted to make the necessities of the, parish the basis for the assessment of State taxes.
It is the province of the General Assembly to determine the amount, of revenue required, and not that of the police jury. But it is their province — while acting in their capacity of police jury — to make the *538levy of such a percentum on the total assessment, as in ay subserve the necessities of the parish. They cannot reduce the assessment — the State assessment — so as to meet those necessities.
IT.
In Shattuck & Hoffman, vs. City of New Orleans, et al., 39 Ann., not yet reported, this court said : “ The right of the tax-payer to appear before the standing committee of the City Council and be heard concerning the description of property listed, and the valuation of same, as assessed; and the report of the standing committee on assessment of the City Council, are proceedings preparatory, and prerequisite to the tax-payers right of action to test the correctness of the assessment in the courts of justice.”
The same rule must be applied to the revision and correction of assessments in the country parishes by boards of reviewers.
It matters not whether such revision consists in an arbitration by the board upon the lists of property furnished by the assessor, and those of the taxpayers resisting the assessment as made, or in their making correction of assessments, that are illegal and erroneous in the listing or valuation, or in equalizing assessments of properties of “ Klee character and of relative value.”
All those powers are expressly conferred upon the police jury as a board of reviewers. Their action, in either case and in any event, is the proper subject of review in the courts. The concluding clause of the section of the statute conferring those powers on board of reviewers provides that “ after having passed upon any list and the valuation thereof, the same shall become final, unless set aside or changed, as provided by laiu.”
We have been entertained and instructed by the elaborate and well-digested briefs of counsel for relators and respondents; but have chosen to rest our conclusions upon an examination aud careful analysis of the statute on which relator’s claims are predicated.
We are of the opinion that the ordinance of the police jury drawn in question here, as authority for the peremptory mandamus requested to the State tax collector and assessor, is illegal, null and void, and that the writ was properly denied by the judge a quo.
Judgment affirmed.